          Case 1:19-cv-01753-RDM Document 26 Filed 02/12/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



 100REPORTERS

 and

 DOUGLAS GILLISON

                 Plaintiffs,                               Case No. 1:19-cv-1753

         v.

 DEPARTMENT OF STATE,

                 Defendant.


       PLAINTIFFS’ CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT

        Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 7, Plaintiffs 100Reporters

and Douglas Gillison respectfully move the Court for partial summary judgment in their favor and

against the Department of State (“State”) as to its failure to comply with its obligations under the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, with respect to its withholdings under

FOIA Exemptions 5, 6, 7(C), and 7(E) and the adequacy of its search for records responsive to one

of Plaintiffs’ requests.

        In support of their Motion and in opposition to the Motion for Summary Judgment filed by

Defendant, ECF No. 25, Plaintiffs submit the following: (1) Memorandum of Law; (2) Combined

Statement of Material Facts as to Which there is No Genuine Issue and Response to Defendant’s

Statement of Material Facts; (3) Declaration of Gunita K. Singh; (4) Declaration of Douglas

Gillison; (5) Declaration of Caitlin Vogus; and (6) a proposed order. This Motion is based on the

concurrently filed Memorandum of Law, all pleadings, records, and files in the above-captioned



                                                 1
         Case 1:19-cv-01753-RDM Document 26 Filed 02/12/21 Page 2 of 2




case, and on such argument as may be presented by counsel at any hearing on the parties’ cross-

motions for summary judgment.

       Plaintiffs respectfully request an oral hearing on their Motion pursuant to Local Rules

7(f) and 78.1 at a date and time convenient for the Court.


Dated: February 12, 2021                                     Respectfully submitted,

                                                             /s/ Katie Townsend
                                                             Katie Townsend
                                                             DC Bar No. 1026155
                                                             Adam A. Marshall
                                                             DC Bar No. 1029423
                                                             Gunita Singh
                                                             DC Bar No. 1601923
                                                             REPORTERS COMMITTEE FOR
                                                              FREEDOM OF THE PRESS
                                                             1156 15th St. NW, Suite 1020
                                                             Washington, DC 20005
                                                             Phone: 202.795.9300
                                                             Facsimile: 202.795.9310
                                                             Email: ktownsend@rcfp.org
                                                             Email: amarshall@rcfp.org
                                                             Email: gsingh@rcfp.org

                                                             Counsel for Plaintiffs




                                                2
